Citation Nr: 1721583	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated 10 percent disabling.

2. Entitlement to an increased rating left lower extremity peripheral neuropathy, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to July 1971.

This appeal before the Board of Veterans' Appeals (Board) arises from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Notice of Disagreement (NOD) was received in April 2010, and amended NOD was received in May 2010.  A Statement of the Case (SOC) was furnished in June 2012.  In July 2012, the Veteran filed his Substantive Appeal (VA Form 9) in July 2012.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of that hearing has been associated with the claims file.

This appeal was previously before the Board in October 2016.  At that time, the Board remanded for further development, specifically to provide the Veteran with his requested videoconference hearing before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the March 2017 Board hearing, the Veteran testified that his service-connected bilateral peripheral neuropathy of the lower extremities is more severe than was assessed during his most recent VA examination in April 2014.  The Veteran testified that he stumbles frequently and often has to drag his feet when walking.  He complained of increased tingling, stiffness, and weakness in his lower extremities.  He further testified to loss of feeling with numbness in his legs and intermittent pain.  The Veteran asserted that his condition impacts his daily activities because it takes him much longer to move around and he cannot stand for long periods of time.  Where, as in this case, a Veteran claims that his condition is worse than when originally rated, thereby indicating a material change in his disability since his last examination, VA's duty to assist includes providing him with a new examination.  38 C.F.R. § 3.327 (2016).  Hence, a remand for a new examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the service-connected peripheral neuropathy of the right and left lower extremities, which is not already of record.  Specifically request the Veteran furnish, or furnish appropriate authorizations to obtain all outstanding pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claim file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and described further action to taken.

2. After all records/responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the level impairment due to his service-connected bilateral peripheral neuropathy of the lower extremities.

* Provide the examiner with the claims file and a copy of this Remand for review in conjunction with the examination.

* All studies and testes needed to ascertain the status of the service-connected peripheral neuropathy of the right and left lower extremities, to include any medically indicated test to include electromyography and/or nerve conduction study (if deemed necessary), should be performed and a written interpretation of such should be associated with the examination report.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should identify the presence and degree of, or absence of the following, for each lower extremity: muscle atrophy; active movement of muscles below the knee; changes in the condition of the skin indicative of disuse; weakened or loss knee flexion; incoordination; temperature changes; or any other objective manifestations that would demonstrate disuse or neurological impairment attributable to the service-2connected peripheral neuropathy of the right and left lower extremities.  If the presence of muscle atrophy is identify, this determination should be expressed in terms of whether the muscle atrophy is best characterized as marked.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* The examiner should identify the nerves and muscle groups affected, and state whether the level impairment due to the service-connected peripheral neuropathy of right and left lower extremities is best characterized as complete or incomplete paralysis of the affected nerve.  If incomplete paralysis of the affected nerve is identified, this determination should be expressed in terms of whether the incomplete paralysis is best characterized as: (1) mild; (2) moderate; (3) moderately severe; or (4) severe.

* If any nerve involvement is wholly sensory, the examiner should so indicate.

A complete rationale for all opinions expressed must be provided. 

3. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the issues of increased ratings for right and left peripheral neuropathy of the lower extremities, each evaluated 10 percent disabling.  If the determination remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be allowed an appropriate period of time for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

